Name: Commission Regulation (EU) NoÃ 588/2010 of 5Ã July 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (SoprÃ ¨ssa Vicentina (PDO))
 Type: Regulation
 Subject Matter: agricultural structures and production;  marketing;  production;  foodstuff;  Europe;  consumption
 Date Published: nan

 6.7.2010 EN Official Journal of the European Union L 170/1 COMMISSION REGULATION (EU) No 588/2010 of 5 July 2010 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (SoprÃ ¨ssa Vicentina (PDO)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Italys application for approval of an amendment to the specification for the protected designation of origin SoprÃ ¨ssa Vicentina, registered by Commission Regulation (EC) No 2400/96 (2), as amended by Regulation (EC) No 492/2003 (3). (2) The proposed amendment to the specification concerns the marking of the pigs used as the raw material. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is a minor one within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission can approve it without recourse to the procedure laid down in Articles 5, 6 and 7 of the said Regulation, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin SoprÃ ¨ssa Vicentina is hereby amended in accordance with Annex I to this Regulation. Article 2 The updated Single Document is set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 327, 18.12.1996, p. 11. (3) OJ L 73, 19.3.2003, p. 3. ANNEX I In the specification for the protected designation of origin SoprÃ ¨ssa Vicentina the following amendment is approved: in Article 2, Description of the product, point 2.1.3, Age at slaughter, or on the ear is added: The minimum slaughter age is nine months and may be verified on the basis of the data shown on the mark tattooed on their leg in the first 30 days following birth. is replaced by: The minimum slaughter age is nine months and may be verified on the basis of the data shown on the mark tattooed on their leg or ear in the first 30 days following birth. ANNEX II SINGLE DOCUMENT Council Regulation (EC) No 510/2006 on protected geographical indications and protected designations of origin SOPRÃ SSA VICENTINA EC No: IT-PDO-0105-0145-10.8.2009 PGI ( ) PDO (X) 1. Name SoprÃ ¨ssa Vicentina 2. Member State or third country Italy 3. Description of the agricultural product or foodstuff 3.1. Type of product Class 1.2: Meat products 3.2. Description of the product to which the name in 1 applies Description: SoprÃ ¨ssa Vicentina is an uncooked sausagemeat product contained in casings and matured, average or large in size, obtained by processing all the prime cuts of pigmeat. 3.3. Raw materials (for processed products only) The raw material used to produce SoprÃ ¨ssa Vicentina is pigmeat which must come from animals born and reared on farms located in Vicenza province. 3.4. Feed (for products of animal origin only) Meat meal may not be fed to the pigs from birth until the end of the growing-finishing phase, and feed prepared from animal material other than milk may not be given to the pigs during fattening. Feed should preferably be in liquid form or consist of a mash to which water and, where possible, whey are added. To obtain good-quality fat cover, maximum linoleic acid content should be equivalent to 2 % of dry matter in the diet. Whey and buttermilk must not total more than 15 litres/head/day. Buttermilk means the by-product of butter production and whey the by-product of curds. 3.5. Specific steps in production that must take place in the identified geographical area Rearing of the pigs: the raw material used to produce SoprÃ ¨ssa Vicentina is pigmeat which must come from animals born and reared on farms located in Vicenza province. The genetic characteristics of the animals that may be used must be those of pure breeds, or crossbreeds obtained without genetic manipulation, of traditional breeds such as Large White, Landrace and Duroc listed in the Italian national herd-book or non-Italian herd-books recognised by the Italian national herd-book and with aims that comply with the latter for the production of heavy pigs. The pigs must be capable of achieving a considerable weight at the time of slaughter (130 kg deadweight). The minimum age at slaughter is nine months. This may be verified on the basis of the data shown on the mark tattooed on their leg (or ear) in the first 30 days following birth. The housing and facilities on pig farms must be properly insulated and aired to ensure the correct temperature, optimal renewal of the air and the removal of harmful gases. Floor surfaces must be made of water-repellent, thermal and non-slip materials. Given the type of feeding practised, all housing and facilities must satisfy anti-corrosion requirements. Free range or semi-free range pigs may also be used. Slaughter: the pigs must be slaughtered at establishments that hold the hygiene and health permits provided for by Italian and EU law and are located within the recognised PDO area. Slaughtered pigs must weigh 130 kg deadweight or more. Meat from pigs affected by evident myopathies (PSE, DFD, after-effects of previous manifest inflammatory and traumatic conditions) established by a veterinarian at the slaughterhouse may not be used for processing. Processing of the meat: the meat must be processed and the product matured in establishments located within the defined area. Processing establishments must hold the health and hygiene permits provided for by Italian and EU law. Recipe and ingredients: the production of SoprÃ ¨ssa Vicentina uses all the most valuable parts of the selected half-carcase, such as the leg, neck, shoulder, belly, neck fat and loin. The added ingredients, permitted in the following maximum quantities, are:  salt: 2 700 g/100 kg of mix,  ¼ cracked pepper: 300 g/100 kg of mix,  mixture of finely ground herbs and spices (cinnamon, cloves and rosemary): 50 g/100 kg of mix,  garlic: 100 g/100 kg of mix,  sugars: 150 g/100 kg of mix,  potassium nitrate within permitted limits, Production method: the production method is as follows: The pig half-carcases are cut and the cuts are chilled at a temperature of between 0 °C and + 3 °C for 24 hours or more. They are then boned and trimmed and the nerves are removed. The selected cuts are minced in a meat grinder fitted with perforated plates with holes between 6 mm and 7 mm in diameter. The premixed ingredients are added to the minced meat at a temperature of between + 3 °C and + 6 °C. Indigenous microbial cultures may be added to start fermentation. All the ingredients are then well mixed so that the fat combines with the lean until it borders on being homogenised. The resulting mixture is placed in natural gut casings with a diameter of 8 cm or more. The cased product is marketed at the following weights: 1-1,5 kg, 1,5-2,5 kg, 2,5-3,5 kg, 3,5-8 kg. Drying: the drying process comprises: (a) draining for 12 hours at 20-24 °C; (b) drying for four to five days at decreasing temperatures ranging from 22-24 °C to 12-14 °C. Maturing: the maturing period for SoprÃ ¨ssa Vicentina, including draining and drying, depends on size: 60 days or more for sizes between 1 and 1,5 kg; 80 days or more for sizes between 1,5 and 2,5 kg; 90 days or more for sizes between 2,5 and 3,5 kg; 120 days or more for sizes between 3,5 and 8 kg. 3.6. Specific rules concerning slicing, grating, packaging, etc.  3.7. Specific rules concerning labelling The name SoprÃ ¨ssa Vicentina DOP is untranslatable and must appear on the label in clear, indelible letters. The brand name SoprÃ ¨ssa Vicentina DOP must be shown on the label in accordance with the instructions contained in the illustrated handbook: Annex A to the specification. 4. Concise definition of the geographical area The production area of SoprÃ ¨ssa Vicentina covers Vicenza province in its entirety. 5. Link with the geographical area 5.1. Specificity of the geographical area The stages in the maturing process are affected by the air humidity conditions, which reflect temperature changes. These conditions give rise to the first- and second-stage fermentation undergone by the sausage. 5.2. Specificity of the product When placed on the market SoprÃ ¨ssa Vicentina has the following characteristics: Physical characteristics External appearance: cylindrical in shape, bound with colourless twine, which may be elasticated, fastened vertically and with a series of rings made of the same material, placed horizontally on top of the fastening along the entire length of the SoprÃ ¨ssa. Netting may not be used for binding. Where the product contains garlic, coloured twine may be used, although for the end section (eyelet) only. The rings, of which there must be at least three, are placed at intervals of 2-4 cm. The outer surface has a light-coloured patina which develops naturally during the maturing process. Appearance on cutting: the meat appears dense and at the same time tender. Slices contain a mixture with fat globules distributed in a way that surrounds the pieces of meat so that the product remains soft, even after a lengthy maturing period. Slices are slightly dull in colour, with no clear distinguishing lines between fat and lean, and of medium-large grain. Chemical characteristics Total protein content: 15 % or more; fat content: between 30 % and 43 %; mineral salts (ash): between 3,5 % and 5 %; moisture content less than 55 %; pH between 5,4 and 6,2. Microbiological characteristics Mesophilic microbe content: prevalence of lactic bacteria and Micrococcaceae. Organoleptic characteristics Aroma : spicy, possibly with fragrances of aromatic herbs, with or without garlic; Flavour : delicate, slightly sweet and peppery or garlicky; Colour : pink, tending to red; Consistency : medium-large grain, easy to chew. 5.3. Causal link between the geographical area and the quality or characteristics of the product (for a PDO) or a specific quality, the reputation or other characteristic of the product (for a PGI) There is, at all stages in its production, a close link between SoprÃ ¨ssa Vicentina and its environment. In human terms, the products link with its environment is demonstrated by the fact that the area of production  known as the Vicentino  has traditionally been the home of numerous farmers and/or artisans who, by using characteristic methods for rearing pigs and processing and maturing their meat, created the SoprÃ ¨ssa Vicentina, a truly one-of-a-kind product whose method of preparation has remained almost unchanged over time. Evidence of the link with the environment is to be found in the specific characteristics of the raw material, based on the products  traditional and consisting almost entirely of high-quality cereals grown locally  used for fattening the pigs. Another link between the raw material and the local area lies in the use of whey from the cheese-making industry in the feed, which is preferably given in the form of a mash. This is a very long-standing practice, demonstrated by the fact that Vicenza province is a producer of two major PDO cheeses (Asiago and Grana Padano). The whey is a by-product of the milk processing involved in the production of these two PDO cheeses. This by-product is strongly marked by the properties of the milk and, in particular, by those of the process of separation of the substances that form the cheeses, logically giving rise to the elements that remain unused and thus characterise the whey. Farms in the Vicentino use this type of whey because of the specific characteristics it imparts to the pigmeat and hence to the processed product subsequently manufactured. The economic aspects connected with the use of whey, a feedingstuff with a very low concentration of nutritional substances owing to its very high water content, have always meant that the whey from these cheeses is used as feed on a strictly local basis, thus creating a tradition for using it in the diet of the pigs used for the production of SoprÃ ¨ssa Vicentina. Evidence of the link with the environment is also to be found in the presence in Vicenza province of processors with small-scale slaughtering and processing establishments which use pigs from local farms and have continued over the years to employ traditional methods for producing SoprÃ ¨ssa Vicentina which are typical of the Vicentinos farming customs. The stages in the maturing process are affected by the air humidity conditions, which reflect temperature changes. These conditions give rise to the first- and second-stage fermentation undergone by the sausage. This link with the natural and human environment has created a unique product whose special characteristics have distinguished, and continue to distinguish, the SoprÃ ¨ssa produced in the Vicentino from similar sausage products from other areas, as demonstrated by the historical sources. Reference to the publication of the specification The Ministry launched the national objection procedure with the publication of the proposal for recognising SoprÃ ¨ssa Vicentina as a protected designation of origin in Official Gazette of the Italian Republic No 73 of 28 March 2009. The full text of the product specification is available on the following website: www.politicheagricole.it/DocumentiPubblicazioni/Search_Documenti_Elenco.htm?txtTipoDocumento=Disciplinare%20in%20esame%20UE&txtDocArgomento=Prodotti%20di%20Qualit%E0>Prodotti%20Dop,%20Igp%20e%20Stg or via the home page of the Ministry for Agricultural, Food and Forestry Policy (www.politicheagricole.it): click on Prodotti di QualitÃ (on the left of the screen) then on Disciplinari di Produzione allesame dellUE (Reg CE 510/2006).